CaSash Bie d L7939SM KDooumenbabab Filed @gyOba® Rage 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- x
MALIBU MEDIA, LLC,
Case No. 7:18-cv-11793-KMK
Plaintiff,
VS.

JOHN DOE subscriber assigned IP address
69.118.108.19,

Defendant. :

an x

ORDER ON PLAINTIFF’S FOURTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Fourth Motion for Extension of
Time Within Which it Has to Serve John Doe Defendant with a Summons and Complaint (the
“Motion”), and the Court being duly advised in the premises does hereby:
ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until August
21, 2019, to effectuate service of ¢ summons and Complaint upon John Doe Defendant.
SO ORDERED this LV aay of Avs) 2019.
—

By:

 

UNITED STATES DISTRICT JUDGE

 
